                        2:18-cr-20047-MMM-EIL # 51           Page 1 of 8
                                                                                                     E-FILED
                                                                       Thursday, 06 May, 2021 03:19:28 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 18-20047
                                                     )
TOBY INGRAM,                                         )
                                                     )
               Defendant.                            )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant Toby Ingram’s Motion for Determination

of Statutory Sentencing Range. (ECF No. 42). For the reasons stated below, his Motion is

DENIED.

                                          Background

       On November 2, 2020, Ingram pled guilty to Count One of the Superseding Indictment

charging him with knowingly and intentionally possessing with the intent to distribute fifty grams

or more of methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A)(viii). (ECF No. 17).

       On September 11, 2019, the Government filed an Amended Information Concerning Prior

Conviction under 21 U.S.C. § 851 to notify the Court that it intends to rely on Ingram’s prior

serious drug felony convictions in Edgar County, Illinois, including Possession of Anhydrous

Ammonia with Intent to Manufacture Methamphetamine (Case No. 2006-CF-33) and Possession

of a Methamphetamine Precursor (Case Nos. 2009-CF-1 and 2009-CF-204), as a basis for an

increased sentence. (ECF No. 21 at 1-2). Based on his prior convictions, Ingram would face a term

of imprisonment of at least twenty-five years if convicted of Count One. Id. at 2.



                                                1
                        2:18-cr-20047-MMM-EIL # 51           Page 2 of 8




       On March 19, 2021, Ingram filed a Motion for Determination of Statutory Sentencing

Range and an accompanying Memorandum of Law, arguing that, as a nonviolent drug offender,

there is no statutory minimum because he is safety valve eligible under 18 U.S.C. § 3553(f). (ECF

Nos. 42 and 43). On April 12, 2021, the Government filed a Response. (ECF No. 47). On April

26, 2021, Ingram filed a Reply. (ECF No. 48). On April 28, 2021, the Court heard oral arguments

and took the matter under advisement. (d/e 4/28/2021). This Order follows.

                                         Legal Standard

       Congress created the safety valve provision of § 3553(f) as part of the Mandatory Minimum

Sentencing Reform Act of 1994. United States v. Collins, 924 F.3d 436, 440 (7th Cir. 2019). This

provision allows courts to issue a sentence below the otherwise mandatory minimum if certain

requirements are met. United States v. Dominguez Benitez, 542 U.S. 74, 78 (2004).

       The First Step Act of 2018 expanded eligibility for safety valve relief. Pub. L. No. 115-

391, 132 Stat. 5194. A defendant must meet the following five conditions in § 3553(f)(1)-(5) to be

eligible, including the amended criminal history criteria:

       (f) Limitation on applicability of statutory minimums in certain cases.--
       Notwithstanding any other provision of law, in the case of an offense under section
       401, 404, or 406 of the Controlled Substances Act (21 U.S.C. 841, 844, 846) . . .
       the court shall impose a sentence pursuant to guidelines promulgated by the United
       States Sentencing Commission under section 994 of title 28 without regard to any
       statutory minimum sentence, if the court finds at sentencing, after the Government
       has been afforded the opportunity to make a recommendation, that--

               (1) the defendant does not have--

                       (A) more than 4 criminal history points, excluding any criminal
                           history points resulting from a 1-point offense, as determined
                           under the sentencing guidelines;

                       (B) a prior 3-point offense, as determined under the sentencing
                           guidelines; and




                                                 2
                        2:18-cr-20047-MMM-EIL # 51             Page 3 of 8




                       (C) a prior 2-point violent offense, as determined under the
                           sentencing guidelines;

               (2) the defendant did not use violence or credible threats of violence or
                   possess a firearm or other dangerous weapon (or induce another
                   participant to do so) in connection with the offense;

               (3) the offense did not result in death or serious bodily injury to any person;

               (4) the defendant was not an organizer, leader, manager, or supervisor of
                   others in the offense, as determined under the sentencing guidelines and
                   was not engaged in a continuing criminal enterprise, as defined in
                   section 408 of the Controlled Substances Act; and

               (5) not later than the time of the sentencing hearing, the defendant has
                   truthfully provided to the Government all information and evidence the
                   defendant has concerning the offense or offenses that were part of the
                   same course of conduct or of a common scheme or plan, but the fact that
                   the defendant has no relevant or useful other information to provide or
                   that the Government is already aware of the information shall not
                   preclude a determination by the court that the defendant has complied
                   with this requirement.

18 U.S.C. § 3553(f)(1)-(5).

       “[T]he defendant must carry the burden of establishing eligibility for the safety-

valve exemption from a mandatory minimum sentence.” Collins, 924 F.3d at 441.

                                             Discussion

       The issue before this Court is how to interpret § 3553(f)(1)(A)-(C). Subsection (1) contains

a list of conditions in (A), (B), and (C), which are preceded by the phrase “defendant does not

have.” The conditions are joined by the word “and” between (B) and (C). The parties disagree how

to interpret the word “and” as used in subsection (1)(A)-(C). Is a defendant required to have a

criminal history that is free of all three factors found in (A), (B), and (C), as the Government

contends? Conversely, is a defendant only disqualified from safety valve relief if his or her criminal

history contains each of the three components, as Ingram suggests? This is a matter of first

impression in this district and the Seventh Circuit.

                                                  3
                         2:18-cr-20047-MMM-EIL # 51            Page 4 of 8




       Ingram contends that his interpretation of the statute is supported by the plain reading of

the text and basic canons of statutory interpretation. He argues that before he can be deemed

ineligible for the safety valve, the Court must find that he has (A) more than four criminal history

points; and (B) a prior three-point offense; and (C) a prior two-point violent offense because

Congress used the word “and” between (B) and (C). Here, Ingram does not have the disqualifying

factor found in (C) because he is a nonviolent drug offender. As a result, he argues that he is

eligible for safety valve relief and has no mandatory minimum, despite having more than four

criminal history points and several three-point offenses.

       Ingram also states that two district court cases from the Southern District of California

support his position – United States v. Lopez, 2019 WL 3974124 (S.D. Cal. Aug. 21, 2019) and

United States v. Diaz, No. 18-CR-01550 (S.D. Cal. Sept. 23, 2019). Both cases were appealed and

consolidated for oral argument in the Ninth Circuit. In Lopez, the district court held that subsection

(1) is ambiguous because multiple constructions of the statutory text are reasonable. Lopez, 2019

WL 3974124, at *4. Specifically, the court stated:

       The reading adopted by the government is that a defendant is eligible only when he
       lacks all three conditions. Because Defendant has condition (B), he is not eligible.
       Although logical, this is not the only reasonable reading. Because subsection (1) is
       stated in the negative, one can also read it as stating that a defendant is eligible if
       he does not have condition (A), and he is eligible if he does not condition (B), and
       he is eligible if he does not have condition (C). This alternative reading of
       subsection (1) applies “and” between conditions (B) and (C) in the conjunctive.

Id. Alternatively, Ingram argues that the Court should find that the rule of lenity applies because

the statute is ambiguous, and any ambiguity should be construed in his favor.

       The Government argues that subsection (f)(1) is “plain and unambiguous” and that

Ingram’s argument fails because it (1) is contrary to the actual language of the statute; (2) ignores

basic rules of grammar and legislative drafting; (3) would render portions of the statute



                                                  4
                          2:18-cr-20047-MMM-EIL # 51              Page 5 of 8




superfluous; and (4) would lead to absurd results. The Government contends that unless the Court

finds that Ingram does not have four criminal history points and does not have a prior three-point

offense and does not have a prior two-point violent offense, he is ineligible for safety valve relief.

Under the Government’s interpretation, Ingram is ineligible for safety valve relief because he has

nine criminal history points based on three prior three-point offenses.

        The Government cites United States v. Adame, 2019 WL 5191823 (D. Idaho Oct. 15, 2019)

in support of its position. In Adame, the district court held that “[t]he statute is clear on its face that

each and every condition must be met before the defendant is eligible for the safety valve.” Id. at

*8. The Government notes that multiple courts have read the amended safety valve as requiring a

defendant to meet all the criteria to be eligible for relief. See, e.g., United States v. Manzo, 793

Fed.Appx. 620, 620 (9th Cir. 2020) (noting that district court correctly concluded that defendant

was ineligible for safety valve relief if he has more than four criminal history points or a prior

three-point offense); United States v. Robinson, 2021 WL 327064, at *2 (D. Neb. Feb. 1, 2021)

(“[b]ecause he was convicted of a two-point, violent offense, Defendant is disqualified from

safety-valve eligibility”); Flores v. United States, 2021 WL 120934, at *4 (E.D. Mich. Jan. 13,

2021) (noting that a single three-point conviction made the defendant ineligible for safety valve

relief under the amended statute); United States v. Beam, 2020 WL 7327988, at *9 (N.D. Ala. Dec.

11, 2020) (finding the defendant would qualify for the safety valve under amended statute because

she did not have more than four criminal history points and she did not have a prior three-point or

two-point offense).

        The Court begins its analysis with the language of the statute. United States v. Sanders,

909 F.3d 895, 901 (7th Cir. 2018) (statutory interpretation must always begin with the plain

language of the statute). In ascertaining the plain meaning of a statute, courts “must look to the



                                                    5
                         2:18-cr-20047-MMM-EIL # 51            Page 6 of 8




particular statutory language at issue, as well as the language and design of the statute as a whole.”

K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988). Unless words are defined within the

statute itself, they will be “interpreted as taking [their] ordinary, contemporary, common

meaning.” Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227 (2014) (quoting Perrin v. United States,

444 U.S. 37, 42 (1979)). “[Courts] find words’ ordinary, contemporary, common meaning by

looking at what they meant when the statute was enacted, often by referencing contemporary

dictionaries.” United States v. Melvin, 948 F.3d 848, 852 (7th Cir. 2020) (citing Jackson v. Blitt &

Gaines, P.C., 833 F.3d 860, 863 (7th Cir. 2016)). If the plain meaning of the statute is

unambiguous, the inquiry ends there. Melvin, 948 F.3d at 852.

       This Court must “give effect to every clause and word of the statute.” Adame, 2019 WL

5191823, at *7 (citing Duncan v. Walker, 533 U.S. 167, 174 (2001)). Here, § 3553(f)(1) states that

a court may impose a sentence without regard to any statutory minimum sentence, if the court

finds that “the defendant does not have – (A) more than 4 criminal history points …; [and … if the

court finds …, that the defendant does not have] (B) a prior 3-point offense …; and [... if the court

finds …, that the defendant does not have] (C) a prior 2-point violent offense….” Adame, 2019

WL 5191823, at *7. The use of the em-dash following “the court shall impose a sentence …

without regard to any statutory minimum sentence, if the court finds …, that—” indicates that each

paragraph in this subsection independently modifies the subsection. Id.

       This Court finds that the statute is unambiguous and states that each condition in (A)

through (C) must be met before a defendant is eligible for the safety valve. See Scherr v. Marriott

Int'l, Inc., 703 F.3d 1069, 1077 (7th Cir. 2013) (“When the language of a statute is plain, we enforce

it according to its terms.”). Not only is Ingram’s interpretation of § 3553(f)(1)(A)-(C) contrary to

the plain language, but it would render portions of it insignificant and superfluous. Under his



                                                  6
                          2:18-cr-20047-MMM-EIL # 51           Page 7 of 8




reading of the statute, if a defendant failed to satisfy (B) by having a prior three-point offense and

(C) by having a prior two-point violent offense, then the defendant would have at least five

criminal history points. Such a reading would make subsection (A)’s requirement that a defendant

not have more than four criminal history points entirely unnecessary. Canons of statutory

construction caution courts to hesitate to adopt a statutory interpretation that would render another

portion superfluous. Scherr, 703 F.3d at 1077 (citing United States v. Jicarilla Apache Nation, 131

S. Ct. 2313, 2330 (2011)).

       The Court further agrees with the Government’s assertion that Ingram’s suggested

interpretation could lead to an absurd result. Indeed, under Ingram’s interpretation, a defendant

could qualify for relief no matter how many three-point convictions he had, as long as he did not

have a violent two-point conviction. “[I]nterpretations of a statute which would produce absurd

results are to be avoided if alternative interpretations consistent with the legislative purpose are

available.” United States v. Gordon, 64 F.3d 281, 283–84 (7th Cir. 1995) (quoting Griffin v.

Oceanic Contractors, 458 U.S. 564, 575 (1982)). The alternative to Ingram’s reading is that a

defendant must have avoided incurring both a violent two-point offense and any three-point

offenses to qualify for safety valve relief. The Government’s interpretation leads to more

reasonable and consistent outcomes that provides some relief for those with more limited criminal

histories. Accordingly, the Court cannot favor Ingram’s interpretation that leads to inconsistent

and illogical outcomes.

       Finally, regarding the rule of lenity, this principle is only applicable where there is a

“grievous ambiguity or uncertainty in the language and structure of the Act.” United States v. Neal,

46 F.3d 1405, 1410 (7th Cir. 1995). The language of § 3553(f)(1) does not meet this difficult

standard. Ingram fails to satisfy every condition of § 3553(f)(1)(A)-(C) because he has nine



                                                  7
                         2:18-cr-20047-MMM-EIL # 51             Page 8 of 8




criminal history points from three prior three-point offenses. As a result, he is ineligible for safety

valve relief.

                                             Conclusion

        For the reasons stated above, Defendant Toby Ingram’s Motion for Determination of

Statutory Sentencing Range [42] is DENIED.



        ENTERED this 6th day of May, 2021.

                                                       s/ Michael M. Mihm
                                                       Michael M. Mihm
                                                       United States District Judge




                                                  8
